

117 S2633 IS: To require the Administrator of the National Oceanic and Atmospheric Administration to award grants to certain entities for purposes of carrying out climate-resilient living shoreline projects that protect coastal communities, and for other purposes.
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2633IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Murphy (for himself, Mr. Blumenthal, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the National Oceanic and Atmospheric Administration to award grants to certain entities for purposes of carrying out climate-resilient living shoreline projects that protect coastal communities, and for other purposes.1.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the National Oceanic and Atmospheric Administration. (2)Indian TribeThe term Indian Tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Nature-based infrastructureThe term nature-based infrastructure means a feature that is created by human design, engineering, and construction to provide risk reduction in coastal areas by acting in conjunction with natural processes.(4)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.2.Living shoreline grant program(a)EstablishmentThe Administrator shall award grants to eligible entities for purposes of—(1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and(2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.(b)Eligible entitiesFor purposes of this section, an eligible entity is any of the following: (1)A unit of a State or local government.(2)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(3)An Indian Tribe. (c)Living shoreline projects(1)In generalFor purposes of this section, a living shoreline project is a coastal natural infrastructure project that—(A)restores or stabilizes a shoreline using predominately natural materials to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while providing a net ecological and climate benefit to ecosystems and habitats; (B)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters; (C)as necessary, can retrofit hardened structures or surfaces to create blended projects that combine living shoreline elements with hardened techniques; and (D)meets such minimum standards as the Administrator shall develop. (2)Minimum standards(A)In generalIn developing minimum standards applicable to living shoreline projects under paragraph (1)(D), the Administrator shall take into account—(i)the considerations described in subsection (e)(2); and (ii)the need for the standards to be general enough to accommodate concerns related to specific project sites. (B)Consultation; inputIn developing minimum standards applicable to living shoreline projects under (1)(D), the Administrator may—(i)consult with—(I)State coastal management agencies; (II)Indian Tribes and Tribal organizations; and(III)relevant interagency councils, such as the Estuary Habitat Restoration Council; and (ii)seek input from relevant nongovernmental organizations. (d)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator a proposal for a living shoreline project that includes— (1)monitoring, data collection, and measurable performance criteria with respect to the project; and(2)an engagement or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal.(e)Selection(1)In generalThe Administrator shall select eligible entities to receive grants under this section to carry out living shoreline projects based on criteria developed by the Administrator.(2)ConsiderationsIn developing criteria under paragraph (1), the Administrator shall take into account—(A)the potential of the project proposed by the eligible entity to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;(B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;(C)the net ecological benefits of the project, including the potential of the project to contribute to carbon sequestration and storage;(D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—(i)mitigating the effects of erosion;(ii)attenuating the impact of coastal storms and storm surge;(iii)mitigating shoreline flooding;(iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems;(vi)protecting important cultural sites or values;(vii)protecting low-income communities, communities of color, Tribal communities, Indigenous communities, and rural communities;(viii)sustaining, protecting, or restoring the functions and habitats of marine protected areas; or(ix)such other forms of protection as the Administrator considers appropriate; and(E)the potential of the project to support climate resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code).(f)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—(1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction;(2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with the standards developed by the Administration under subsection (c)(1)(D); or(3)to incentivize landowners to engage in living shoreline projects.(g)Monitoring and reporting(1)In generalThe Administrator shall require each eligible entity that receives a grant under this section to carry out a living shoreline project (or a representative of the entity)—(A)to monitor the project and to collect data on— (i)the ecological, climate, and economic benefits of the project; and (ii)the protection provided by the project for the coastal community where the project is carried out; (B)to transmit to the Administrator data collected under the project; (C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and(D)upon the completion of the project, to submit to the Administrator a report on—(i)the monitoring and data collection activities carried out under subparagraph (A); and(ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—(I)a description of—(aa)the project;(bb)the activities carried out under the project; and(cc)the techniques and materials used in carrying out the project; and(II)data on the performance of the project in providing protection to that coastal community.(h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of fiscal years 2022 through 2026 for purposes of carrying out this section.3.Living shoreline and nature-based infrastructure research program(a)EstablishmentThe Administrator shall award, on a competitive basis, research grants to eligible entities to carry out projects focused on developing and assessing the effectiveness of innovative approaches to nature-based infrastructure for the purposes of—(1)preparing more climate-resilient, sustainable cities and climate-resilient communities;(2)reducing the costs associated with climate-related disasters, the degradation of built infrastructure, and human relocation; and(3)accomplishing improved climate resilience while maintaining ecosystem functions and habitats to the greatest extent possible.(b)Eligible entitiesFor purposes of this section, an eligible entity is any of the following: (1)An institution of higher education. (2)A nonprofit organization. (3)A State, local, or Tribal government. (4)A for-profit organization. (5)A United States territory. (6)A Federal agency that is authorized by statute to receive transfers of funds.(c)Research prioritiesThe Administrator shall award grants to eligible entities for projects that focus on one or more of the following:(1)Assessing the effectiveness of installed nature-based infrastructure in addressing, as applicable, coastal resilience, shoreline erosion, storm damage, including windstorms, inland flooding, water quality, impact on local ecosystems, and such other criteria as the Administrator determines appropriate. (2)Novel approaches to nature-based infrastructure and living shorelines aimed at optimizing resilience to climate change, extreme weather, and ecosystem sustainability.(3)Interdisciplinary research, including engineering, environmental and ecosystem sciences, biology, and social science.(4)Regional, community, and industry partnerships to create locally informed solutions.(d)Reports for informing grant selection(1)Report requiredAn eligible entity that receives a grant for a project under this section shall, not later than the date on which such project concludes, submit to the Administrator a report summarizing the findings of the project. (2)Use of reportsThe Administrator shall use each report submitted under paragraph (1) to inform the selection and prioritization of living shoreline projects under section 2 and other nature-based infrastructure projects.(e)Use of programsIn carrying out this section, the Administrator is encouraged to use— (1)the National Oceanographic Partnership Program established under section 8931 of title 10, United States Code, as a means for collaboration and coordination to leverage partnerships between public institutions of higher education and Federal agencies;(2)the Coastlines and People initiative of the National Science Foundation as a tool to use ongoing interdisciplinary research;(3)the National Sea Grant College Program maintained under the National Sea Grant College Program Act (33 U.S.C. 1121 et seq.) as a resource to help foster collaboration between public institutions of higher education and Federal agencies; and(4)the Community Resilience Center of Excellence of the National Institute of Standards and Technology.(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $5,000,000 for each of fiscal years 2022 through 2026 for purposes of carrying out this section. 